Daniels, J.,
(dissenting.) The law of 1850, which has not since then been materially changed in its application to this case, has defined the proceedings which may be taken by a railway company to acquire the title to land for the purposes of its railway. It is summary, simple, and inexpensive throughout. After providing for the appointment of commissioners to appraise and award the compensation to be made, it has provided for the confirmation of their report by the court. And when the requisite notice of the application for confirmation has been served according to the practice of the court, then the court has no other alternative than to confirm the report. The merits of the decision made by the commissioners are not in any form to be considered on the application to confirm their award, but, under the law, it must be at once confirmed; and when the order of confirmation has been recorded, and the com*193pensation has been paid or deposited, then the company is entitled to enter upon the land, and to take possession of it, and to use it for the purposes of its corporation, during the continuance of its corporate existence. Laws 1850, c. 140, §§ 17, 18. Whatever changes may ai ter wards take place in the adjustment of the compensation of the owner, the company will not be disturbed by them in its use and enjoyment of the land. The remedy of the owner, as well as that of the company, for that object is by a separate and distinct proceeding, which has been provided for by the succeeding parts of section 18 already referred to. They are in no form an appeal from one judge to another, for no' question to be brought up by them can be included in the hearing of the motion on the part of the company to confirm the report; but they consist in an appeal from the decision of the commissioners. And on that appeal their report of the compensation may be set aside, and a further hearing directed, either before the same or other commissioners. But that hearing will in no sense annul or disturb the previous confirmation of the report, or the possession of the railway company, or the right secured to it, to use the land for the purposes of its corporation. The two proceedings are entirely distinct; that to confirm the report being in the interest of the company, and that by way of an appeal being for the benefit" of the party appealing; and it may be taken by the commissioners notwithstanding the confirmation of the report, or at the instance of the owner of the land for either an increase or diminution of the compensation to be made. And it is that appeal which the owners have taken in this case. When that has been taken by either party, the law is mandatory that it “shall be heard by the supreme court at any general or special term thereof.” And the only condition on which the right to the hearing depends is that it shall be “on such notice thereof being given according to the rules and practice of said court. ” Laws 1850, c. 140, § 18. The court is vested with no discretion as to the tribunal to hear the appeal. That has been confided to the party. The proceeding is quite informal, and at the special term it has the merit of being much less expensive than when brought before the general term; and, after its disposition by the special term, may still be appealed to, and reviewed by, the general term, as other decisions of the special term maybe. Under the system prescribed, the special term should not have refused to hear and dispose of the appeal, and for that reason the order should be reversed, and the special term directed to hear the appeal.